Citation Nr: 1530350	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  12-03 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease.

2. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

As a matter of background, this matter came before the Board in October 2014, at which time the Board remanded the case for additional development, specifically, to obtain a new VA examination in order to assess the present severity of the Veteran's coronary artery disease.  As will be discussed in more detail below, the Veteran was afforded a new VA examination in January 2015, which the Board finds complied with the directives of its prior remand.  In February 2015, the Veteran was issued a supplemental statement of the case and provided adequate time to respond before the issue was returned to the Board for further appellate consideration.

The issue of entitlement to TDIU is raised by the record and is addressed in the REMAND portion of the decision below.  It is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

From June 15, 2010, the Veteran's coronary artery disease has resulted in a workload greater than 5 metabolic equivalents of task (METs) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, with evidence of cardiac hypertrophy on electrocardiogram; the Veteran's left ventricular ejection fraction has consistently been above 50 percent.  


CONCLUSION OF LAW

From June 15, 2010, the criteria for a rating in excess of 30 percent for coronary artery disease were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code (DC) 7005 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. At 490.  In this case, service connection for coronary artery disease was granted in November 2010 and a disability rating and effective date were assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, and lay statements from the Veteran in support of this claim.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's coronary artery disease, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).

The Veteran was assigned an initial rating under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005, of 30 percent disabling effective June 15, 2010.  The Veteran contends that he is entitled to higher ratings for the entirety of the pendency of his claim.  

Coronary artery disease is evaluated pursuant to 38 C.F.R. § 4.104, DC 7005.  This diagnostic code evaluated arteriosclerotic heart disease and provides that a 30 percent rating is to be assigned when workload is greater than 5 metabolic equivalents of task (METs) but not greater than 7 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005 (2014).

The record reflects that in September 2010, the Veteran presented for a VA examination which revealed a diagnosis of coronary artery disease with an estimated METs level of 6.2 and an ejection fraction greater than 50 percent.  His blood pressure readings were 156/62, 143/68 and 140/61.  No evidence of congestive heart failure, myocardial infarction, dizziness, fatigue, dyspnea, or hypertrophy were noted, although the Veteran was found to have hypertension.  The examiner also noted that the results of a cardiac stress test performed in April 2009, showed subtle lateral wall and questionable anterior was ischemia, with end-diastolic volume of 113 cc's with 69 percent ejection fraction and 6/2 mets generated.  The examiner also noted that a cardiac catheter performed in May 2009 showed patent stents in the left anterior descending coronary artery (LAD) and the right coronary artery with severe proximal stenosis in a small diagonal branch of the LAD.  

On October 1, 2010, the Veteran was admitted to the Wilkes Barre VA medical Center (VAMC) for chest pain and shortness of breath.  He was transferred to the Manhattan VAMC on October 8, 2010, and underwent a cardiac catheterization, which revealed a 75 percent stenosis of the 1st diagonal of the LAD, with irregularities.  Neither METs, nor ejection fraction levels were reported.  

In January 2015, the Veteran was afforded a new VA examination in connection with his claim.  The Veteran's blood pressure was 147/75.  An echocardiogram showed signs of cardiac hypertrophy.  There was no sign of infarction or ischemia.  Estimated left ventricular ejection fraction was 58 percent.  An interview based METs test showed METs greater than five but less than 7, consistent with activities such as walking 1 flight of stairs, golfing (without a cart), mowing the lawn (push mower), and heavy yard work (i.e., digging), that resulted in dyspnea, fatigue, and angina.  His METs level was limited solely by his cardiac condition.  There were no signs of congestive heart failure or cardiac arrhythmia.      

In light of the above evidence of record, the Board finds that the Veteran's coronary artery disease has been appropriately rated as 30 percent disabling since the initial date of service connection.  For the duration of service connection, the record reflects that the Veteran's METs level has been greater than 5 METs but less than 7, resulting in symptoms such as dyspnea, fatigue, and angina.  At no point has he been shown to have METs levels of 5 or less.  Neither has his left ventricular ejection fraction been measured at 50 percent or less.  While an echocardiogram in January 2015 showed signs of cardiac hypertrophy, such a result provides for only a 30 percent disability rating under the diagnostic code.  Thus, the Veteran's coronary artery disease has been exhibited by symptoms that would give rise to no greater than a 30 percent rating for the duration of service connection, and the claim for an increased disability rating must be denied.

The above determinations are based upon consideration of applicable rating provisions.  The Board finds that the Veteran's disability level and symptomatology is adequately described by the rating criteria.  In fact, the Veteran's symptomatology, including METs greater than 5 but less than 7, evidence of hypertrophy, and left ventricular ejection fraction greater than 50 percent, are exactly the type of symptomatology contemplated by the rating criteria set forth in DC 7005.  Absent sufficient evidence that the Veteran's disability is so "exceptional or unusual," such that the "available schedular evaluation for [his service-connected psychiatric disability] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2014).    


ORDER

Entitlement to a rating in excess of 30 percent for coronary artery disease from June 15, 2010, is denied.

REMAND

A veteran may be awarded a total (100 percent) rating based in individual unemployability (TDIU).  The term "unemployability" has been defined as the same as an inability to secure and follow substantially gainful employment VAOPGCPREC 75-91 (December 27, 1991).  

A request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir.2009) (holding that the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a). 

Here, the Board notes that in his March 2011 notice of disagreement, the Veteran specifically alleged that he was unable to work, as a result of his coronary artery disease.  As such, the Board finds that the issue of entitlement to TDIU has been raised by the record.   

Beginning on March 7, 2011, the Veteran was granted service connection for posttraumatic stress disorder (PTSD), which has been rated as 100 percent disabling form the date of service connection.  Accordingly, the Veteran is not entitled to TDIU from March 7, 2011, as he has already been granted a total disability rating from that date forward.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  

However, for the period of time between June 15, 2010, and March 6, 2011, the Veteran's service connected coronary artery disease was his only service connected disability.  As discussed in the decision above, the Board finds that that disability has been correctly rated as 30 percent disabling for that period of time.  As such, the Veteran does not meet the schedular criteria for TDIU.  However, extraschedular TDIU may be granted when the schedular criteria under 38 C.F.R. § 4.16(a) are not met, but the Veteran still contends that he is unemployable because of his service-connected disability.  

Past precedent indicates that the Board does not have the authority to consider TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001); Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995).  However, the prohibition against addressing an extraschedular TDIU in the first instance has been implicitly overruled.  See, e.g., Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Wages v. McDonald, No. 13-2694, 2015 WL 293616 (Jan. 23, 2015).  Regardless, if the Board determines that further action is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development. See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).

In awarding TDIU, consideration is given to the Veteran's background, including his employment and educational history.  In the present case, the Board notes that the Veteran claims to have been unemployed since at least April 7, 2007.  However, the record does not address the Veteran's level of education or work history, nor does he give the details regarding his leaving full time employment.  Further, while his January 2015 VA examination report indicates that his coronary artery disease would impact his ability to do any exertional work, it does not address whether the disease would alone prevent him from following a substantially gainful employment for the period between June 15, 2010, and March 7, 2011, to include the type of employment for which the Veteran has been trained to do.  

As much as the Board regrets any additional delay in this case, VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected coronary artery disease had on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).  In light of the above evidence, and the fact that there is not a present medical opinion of record which specifically addresses the Veteran's employability, the Board finds that an additional remand is necessary in order to ascertain the Veteran's employment and education history and to obtain a medical opinion regarding the Veteran's capability to perform the physical and mental acts required by employment.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide a detailed educational and employment history, particularly for the period between June 2010 and March 2011.  The Veteran should also provide information pertaining to his last date of employment, and any reason for leaving full time employment.  

2. After the above has been obtained, return the record to the January 2015 VA examiner for an addendum opinion, as to whether the Veteran's service-connected coronary artery disease rendered him unemployable for the period between June 2010 and March 2011.  If the January 2015 VA examiner is not available, provide the record to a suitable specialist for the opinion.  The Veteran's claims file, to include a complete copy of this remand must be made available to the designated VA examiner.  The resulting opinion should indicate that the examiner reviewed the file.

The examiner should take into consideration the Veteran's employment and educational history and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected coronary artery disease precluded employment consistent with the Veteran's education and occupational experience, without taking into account his age or any non-service-connected disability.  The examiner should limit the opinion to the time period between June 15, 2010, and March 7, 2011.  A rationale should be set forth for the conclusions reached.  

3. Thereafter, the AOJ should adjudicate the issue of entitlement to TDIU for the period of June 15, 2010, though March 7, 2011.  If the benefit sought is not fully granted, the AOJ should then furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board for further adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


